DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the amendment dated 12 January 2021, in which: 
Claims 1, 3-14 and 17-20 are currently pending.
Claims 1, 6, 11, 13, 17 and 18 are amended. 
Claims 2, 15 and 16 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0241924) in view of Lo (US 9,733,751).
With respect to claim 1 (Currently Amended), Chang teaches a foldable screen, comprising a first zone, a second zone, and a first foldable zone between the first zone and the second zone (Chang: Fig. 3A, foldable region 130 between first touch region 110 and second touch region 120), 
wherein a first touch electrode is disposed in the first zone (Chang: Fig. 3A, touch electrode 111 disposed in the first touch region 110)
a second touch electrode is disposed in the second zone (Chang: Fig. 3A, touch electrode 121 disposed in the second touch region 120); and
the first foldable zone is provided with:
a first electrode electrically connected to the first touch electrode (Chang: Fig. 3A, portion of 111 in the foldable region 130):
a second electrode electrically connected to the second touch electrode (Chang: Fig. 3A, portion of 121 in the foldable region 130); and
a barrier electrode between the first electrode and the second electrode (Chang: Fig. 3A, first compensation electrode 131 disposed in the foldable region 130),
wherein the barrier electrode extends from a first side of the foldable screen to a second side opposite the first side (Chang: Fig. 3A, first compensation electrode 131 extends along the folding axis of foldable region 130), the barrier electrode is stripe-shaped or chain-shaped (Chang: Para. [0043], electrodes in the folding region 130 may be metal mesh in order to increase display durability).
Chang fails to disclose:
the barrier electrode is not staggered with the first electrode or the second electrode along a direction parallel to the first side and the second side of the foldable screen. 
However, Lo discloses:
the barrier electrode is not staggered with the first electrode or the second electrode along a direction parallel to the first side and the second side of the foldable screen (Lo: Fig. 7; Col. 6, lines 35-55 metal mesh layer 704 in the flexible region 7013 is electrically isolated and is not staggered with electrodes of the first touch-sensing layer 702 and the second touch-sensing layer 703).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the foldable screen, as taught by Chang, to incorporate connecting the metal mesh layer to a flexible printed circuit board (FPC), as taught by Lo, in order to provide touch-sensing functionality in the flexible region 7013 so as to improve the sensing ability of the touch-sensing module (Lo: Col. 6, lines 56-67).


Claims 4-5, 7-8, 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lo, as applied to claim 1 above, and further in view of Xia (US 2019/0138179).
With respect to claim 4, the combination of Chang as modified by Lo and Xia teaches the foldable screen of claim 1.
Chang and Lo fail to expressly disclose:
a detecting module, a driving chip, and a touch chip;

the driving chip is configured to cause at least one of the first zone, the second zone, and the first foldable zone to be in a display state according to the bending signal; and
the touch chip is configured to cause at least one of the first zone, the second zone, and the first foldable zone to be an effective touch zone according to the bending signal.
However, Xia discloses:
a detecting module, a driving chip, and a touch chip (Xia: Fig. 7, angle measurement unit 71, display management unit 77 and touch management unit 75);
wherein the detecting module is configured to identify a bending state of the foldable screen and output a bending signal (Xia: Para. [0053]);
the driving chip is configured to cause at least one of the first zone, the second zone, and the first foldable zone to be in a display state according to the bending signal; and
the touch chip is configured to cause at least one of the first zone, the second zone, and the first foldable zone to be an effective touch zone according to the bending signal (Xia: Fig. 3; Para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the foldable screen, as taught by Chang and Lo, to incorporate selectively enabling touch zones based on the folding state of the display device, as taught by Xia, in order 

With respect to claim 5, the combination of Chang as modified by Lo and Xia teaches the foldable screen of claim 4, wherein the detecting module comprises a detecting unit and an identification unit (Xia: Fig. 7, angle measurement unit 71 and angle determination unit 73);
wherein the detecting unit is configured to detect a folding angle of the foldable screen (Xia: Fig. 5);
and the identification unit is configured to identify a zone of the foldable screen corresponding to a user (Xia: Para. [0037]).

With respect to claim 7, the combination of Chang as modified by Lo and Xia teaches the foldable screen of claim 5, wherein:
the touch chip causes the first zone and the first foldable zone facing away from the user to be invalid touch zones, and the second zone facing the user to be an effective touch zone when the foldable screen is in an outward folded state; or
the touch chip causes the second zone and the first foldable zone facing away from the user to be invalid touch zones, and the first zone facing the user to be an effective touch zone when the foldable screen is in an outward folded state (Xia: Figs. 1-4, controlling the display/touch functions of foldable display regions to be in an active or inactive state).

claim 8, the combination of Chang as modified by Lo and Xia teaches the foldable screen of claim 5, wherein:
the touch chip causes the first electrode in the first zone and the first electrode and the second electrode in the first foldable zone facing away from the user to be in an inactive state, and the second electrode in the second zone facing the user to be in an active state when the foldable screen is in an outward folded state; or
the touch chip causes the second electrode in the second zone and the first electrode and the second electrode of the first foldable zone facing away from the user to be in an inactive state, and the first electrode in the first zone facing the user to be in an active state when the foldable screen is in an outward folded state (Xia: Figs. 1-4, controlling the display/touch functions of folded display regions to be in an active or inactive state).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lo and Xia, as applied to claims 4-5, 7-8, 11-12, 14 and 18 above, and further in view of Sang (US 2016/0259514).
With respect to claim 6 (Currently Amended), the combination of Chang as modified by Xia teaches the foldable screen of claim 5, wherein:
the foldable screen is in an unfolded state when the folding angle is 0 degrees, and the driving chip causes the first zone, the second zone, and the first foldable zone to be in a display state (Xia: Fig. 2; Para. [0036]); and

the driving chip causes the second zone facing the user to be in a display state, and the first zone and the first foldable zone facing away from the user in a non-display state when the foldable screen is in an outward folded state (Xia: Para. [0051]).
The combination of Chang as modified by Xia fails to expressly disclose:
the foldable screen is in a folded state when the folding angle is 180 degrees; the driving chip causes the first zone, the second zone, and the first foldable zone to be in a non-display state when the foldable screen is in an inward folded state.
However, Sang discloses:
the foldable screen is in a folded state when the folding angle is 180 degrees; the driving chip causes the first zone, the second zone, and the first foldable zone to be in a non-display state when the foldable screen is in an inward folded state (Sang: Fig. 9C).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the foldable screen, as taught by Chang and Xia, to incorporate detecting a visible area and a non-visible area perceivable by a user, as taught by Sang, in order to improve the display user interface and decrease power consumption (Sang: Para. [0031]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lo, as applied to claim 1 above, and further in view Chun (US 10,504,488).
claim 9, the combination of Chang as modified by Lo teaches the foldable screen of claim 1.
Chang fails to expressly disclose:
wherein the foldable screen further comprises a third zone and a second foldable zone; and
the second foldable zone is between the third zone and the second zone.
However, Chun discloses:
wherein the foldable screen further comprises a third zone and a second foldable zone; and
the second foldable zone is between the third zone and the second zone (Chun: Fig. 2, three adjacent display surfaces 210, 220, 230 and two folding axis positioned between the display surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the foldable screen, as taught by Chang, to incorporate a plurality of folding axes, as taught by Chun, in order to control an area in which visual information is displayed in accordance with the detected fold state of each body (Chun: Col. 1, lines 40 - 58).

With respect to claim 10, the combination of Chang as modified by Chun teaches the foldable screen of claim 9, wherein a sum of surface areas of the first zone and the third zone is equal to a surface area of the second zone; or
the first zone, the second zone, and the third zone have equal surface areas (Chun: Fig. 2, display surfaces 210, 220, 230 of substantial equal surface area).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lo, as applied to claim 1 above, and further in view Lee (US 9,287,329).
With respect to claim 3, the combination of Chang as modified by Lo teaches the foldable screen of claim 1.
Chang fails to disclose wherein the barrier electrode has a width of less than 1 cm.
However, Lee discloses wherein the barrier electrode has a width of less than 1 cm (Lee: Fig. 3B; Col. 26, line 60 – Col. 27, line 27, designing the dimensions of the conductive traces to be minimal in the bending region).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the foldable screen, as taught by Chang, to incorporate a bending electrode designed to reduce strain, as taught by Lee, in order to prevent degradation of the sensor structure in the bending region of the flexible display (Lee: Col. 24, lines 22 - 50).

Method claims (11, 12, 13, 14, 17, 18, 19 & 20) are drawn to the method of using the corresponding apparatus claimed in claims (4, 5, 6, 7, 3, 8, 9 & 10).  Therefore, method claims (11, 12, 13, 14, 17, 18, 19 & 20) correspond to apparatus claims (4, 5, 6, 7, 3, 8, 9 & 10) and are rejected for the same reasons of obviousness as used above.

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1, 3-14 and 17-20 have been fully considered but are not persuasive.

The Office respectfully disagrees.  As cited above, the limitation “wherein the barrier electrode extends from a first side of the foldable screen to a second side opposite the first side” is disclosed by Chang, at Fig. 3A, the first compensation electrode 131 extends along the folding axis of foldable region 130. Also, as cited above, the limitation “the barrier electrode is stripe-shaped or chain-shaped” is disclosed by Chang, at Para. [0043], the electrodes in the folding region 130 may be metal mesh in order to increase display durability.
On page 8 of Remarks, Applicant argues, “the second electrode 112 and the fourth electrode 122 are not formed in the first touch folding region 130.”
While the Office agrees that the second electrode 112 and the fourth electrode 122 are not located in Chang’s touch folding region 130, however, portion 111a and portion 121a corresponding to electrodes 111 and 121, respectively, are interpreted as the claimed first electrode and the second electrode.  As depicted in Chang’s figure 3A, both elements 111a and 121a are formed in the folding region 130.  Thus, the Chang disclosure appears to fully meet the broadest reasonable interpretation (BRI) of the argued claim feature.
Regarding the newly amended feature requiring “the barrier electrode is not staggered with the first electrode or the second electrode along a direction parallel to the first side and second side of the foldable screen.”  This limitation is taught by the secondary prior art teachings of Lo as applied to amended claims 1 and 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625